Citation Nr: 0100068	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  96-37 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUES

1.  Entitlement to service connection for residuals of in-
service right shoulder dislocations.

2.  Entitlement to a compensable initial rating for bilateral 
pes planus. 



ATTORNEY FOR THE BOARD

C. Fetty, Counsel







INTRODUCTION

The veteran had active duty from January 1991 to January 
1996.

This appeal arises from an April 1996 rating decision of the 
department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., that established service connection for 
bilateral pes planus and assigned a noncompensable rating.  
That decision also determined that a claim for service 
connection for dislocation of the right shoulder was not well 
grounded.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

The RO has found the claim for service connection for 
recurrent right shoulder dislocation to be not well grounded, 
noting that the service medical records (SMRs) supplied by 
the veteran are incomplete.  The SMRs supplied by the veteran 
do include a January 1996 separation examination report that 
reflects a history of recurrent dislocation of the right 
shoulder during active service.  

The RO has attempted to obtain the veteran's SMRs from 
Headquarters, United States Marine Corps; however, that 
agency reported that any such records should be in the 
custody of the VA Service Medical Records Center in St. 
Louis.  The claims file does not clearly indicate any further 
attempt to obtain relevant records from that agency.  The RO 
should therefore re-attempt to obtain any available SMRs.  To 
this end, the RO should again request the veteran to provide 
the records of his shoulder treatment in 1990, which he said 
he had obtained.  When the RO previously requested these 
records from him, he may already have changed addresses from 
Suitland to Clinton.

Then, the veteran should be examined to determine the 
etiology of any current right shoulder disorder and the 
current level of impairment of the feet.  The veteran should 
be advised of the consequences of failure to report for the 
examination.  A copy of the notice of the scheduled VA 
examination or examinations should be associated with the 
claims file.  

The most recent VA foot examination is dated in April 1997.  
The report notes pertinent findings such as left hallux 
valgus, prominent left metatarsal head, and left foot bunion.  
The VA examiner has not offered an opinion as to whether 
these symptoms are related to the service-connected pes 
planus nor does the report reflect that the claims file was 
available for review.  Moreover, the report does not reflect 
whether there is any pronation, extreme tenderness of plantar 
surface, marked inward displacement, spasm or inward bowing 
of the tendo achillis, or whether the weight bearing line is 
over or medial to the great toe.  The duty to assist includes 
ordering a fresh examination if the record is insufficient.  
See 38 C.F.R. § 4.2 (1998); Littke v. Derwinski, 1 Vet. App. 
90, 93 (1995); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  
Moreover, the duty to assist includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of the prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  For these reasons, a remand is 
required.

Accordingly, this case is REMANDED for the following:

1.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels and 
from the veteran himself.

2.  Appropriate VA examination or 
examinations should be scheduled and the 
veteran should be notified of the VA 
examination.  A copy of notice sent to 
the veteran should be associated with the 
claims file. 

3.  The claims folder should be made 
available to the examiner for review.  
The examiner should review the claims 
file prior to the examination and note 
that review in the examination report.  

4.  Following examination of the right 
shoulder, the examiner is asked to answer 
the following question:

Is it at least as likely as not that any 
current right shoulder disorder, including 
degenerative joint disease, is related to 
in-service right shoulder trauma or 
dislocations?  

All findings should be set forth in a 
legible report.  

5.  Following an examination of the feet, 
the examiner is asked to answer the 
following questions:

(a) Is there any pronation, extreme 
tenderness of plantar surface, marked 
inward displacement, spasm or inward 
bowing of the tendo achillis?

(b) Is the weight bearing line over or 
medial to the great toe?  

(c) Are any hallux valgus and/or bunion 
the result of pes planus?  

(d) Is there any additional functional 
impairment of the feet due to such 
symptoms as pain on motion, weakness, 
incoordination and/or fatigue?  

All findings should be set forth in a 
legible report.  

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


